       Case 2:18-cv-04673-SPL Document 28 Filed 04/30/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                      )           No. CV-18-04673-PHX-SPL
      Faculty Executive Council of the
 9    Maricopa County Community College )
                                        )
      District, et al.,                 )           ORDER
10                                      )
11                 Plaintiffs,          )
                                        )
      vs.                               )
12                                      )
13    Maricopa County Community College )
                                        )
      District,                         )
14                                      )
15                 Defendant.           )

16          Having reviewed the Notice of Voluntary Dismissal (Doc. 27),
17          IT IS ORDERED that the above-captioned matter is dismissed without prejudice.
18   Each party shall bear its own costs and attorneys’ fees.
19          IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action.
20          Dated this 30th day of April, 2019.
21
22
23                                                    Honorable Steven P. Logan
                                                      United States District Judge
24
25
26
27
28
